EXHIBIT 10.25
 
FORBEARANCE AND WARRANT MODIFICATIONAGREEMENT


This Forbearance and Warrant Modification Agreement (this “Agreement”) is made
and entered into this 25th day of February 2009, by and between NATIONAL
HOLDINGS CORPORATION, a Delaware corporation (the “Borrower”) and CHRISTOPHER C.
DEWEY (the “Lender “).




W I T N E S S E T H:


WHEREAS, prior hereto, Borrower and Lender entered into a Securities Purchase
Agreement dated February 22, 2007 (the “Securities Purchase Agreement”), whereby
Lender agreed to loan Borrower Five Hundred Thousand ($500,000) Dollars, as
evidenced by that certain promissory note of even date therewith (the “Note”) in
favor of Lender; and


WHEREAS, as of February 22, 2009 (the “Principal Payment Date”), $500,000 of
principal was due and owing under the Note, not giving effect to expiration of
applicable grace periods; and


WHEREAS, pursuant to the Securities Purchase Agreement, the Borrower issued to
Lender a warrant, dated February 22, 2007 (the “Warrant”), to purchase 125,000
shares of Borrower’s Common Stock, $0.02 par value at a purchase price per share
(the “Exercise Price”) of $1.40; and


WHEREAS, the Borrower desires Lender to presently forbear from exercising its
rights and remedies to collect principal and accrued interest due under the Note
(the “Indebtedness”) as of the Principal Payment Date; and


WHEREAS, Lender is willing to presently forbear from exercising its rights and
remedies to collect the Indebtedness, subject to a modification of the Exercise
Price, and on the other terms and subject to the conditions contained in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and the Borrower each hereby agree as set forth in this
Agreement.


1.           Use of Defined Terms.  Except as expressly set forth in this
Agreement, all terms which have an initial capital letter where not required by
the rules of grammar are defined to the Note or Securities Purchase Agreement.


2.           Reservation of Rights.  Subject to Section 3 below, Lender reserves
the right, in its discretion, to exercise any or all of its rights and remedies
arising under the Note or Securities Purchase Agreement, applicable law or
otherwise, as a result of any Events of Default occurring after the date
hereof.  Subject to Section 3 hereof, nothing contained herein shall be
construed as a waiver of the failure of the Borrower to comply with the terms of
the Note or Securities Purchase Agreement after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
3.           Forbearance.  For good and valuable consideration, Lender agrees
that it shall not demand payment, exercise setoff rights or seek to collect from
the Borrower any obligations evidenced by the Note or join in any petition or
otherwise initiate any insolvency case, reorganization or any other similar
legal proceeding against the Borrower, for a period of expiring on the close of
business on May 1, 2009.
 
4.           Modification of Exercise Price.  As a material inducement to the
Lender to enter into this Agreement, the Warrant is hereby amended as
follows:  the Exercise Price of the Warrant is One Dollar ($1.00).  Except as
modified hereby, the Warrant shall remain in full force and effect.


5.           Authority to Execute this Agreement.  The Borrower represents and
warrants that it has the right, power and capacity and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement.


6.           Construction.


A.          This Agreement shall be interpreted, construed and governed by and
under the laws of the State of New York, without regard to its conflicts of law
doctrine.


B.           This Agreement shall be binding on the Borrower and its respective
successors and heirs, and shall inure to the benefit of Lender, its successors,
assigns, affiliates, divisions and parent.  This Agreement cannot be assigned by
the Borrower at any time.  Lender may assign this Agreement without notice or to
the consent of the Borrower.


C.           Whenever required by context, the masculine pronouns will include
the feminine and neuter genders, and the singular will include the plural, and
vice versa.  This Agreement constitutes the entire agreement between the
Borrower and Lender with regard to the subject matter hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower and Lender have executed this Agreement as of
the date first set forth above.


NATIONAL HOLDINGS CORPORATION






By:  /S/ MARK
GOLDWASSER                                                                           
Mark Goldwasser, CEO




 
/S/ CHRISTOPHER C.
DEWEY                                                                           
Christopher C. Dewey
 